Citation Nr: 0711097	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  02-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for depression.

3. Entitlement to service connection for asthma.

4. Entitlement to service connection for a skin disorder, to 
include dermatitis and acne.

5. Entitlement to service connection for buttock fistula.

6. Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran has reported active service from June 1974 to 
December 1974 (DD 214). Another document established that he 
had been released from ADT (Active Duty for Training).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

This case was previously remanded for further development by 
the Board in May 2004 and March 2006.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. Post-traumatic stress disorder (PTSD) is not shown. 

2. Depression was not manifest during service and there is no 
evidence showing that the current disability is related to 
service. 

3. Asthma was not manifest during service and there is no 
evidence showing that the current disability is related to 
service. 

4. A skin disorder, to include dermatitis and acne, was not 
manifest during service and there is no evidence showing that 
the current disability is related to service. 

5. Buttock fistula was not manifest during service and there 
is no evidence showing that the current disability is related 
to service. 

6.  The veteran was not in combat.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2. Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. 1110, 5102, 5103, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

3. Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

4. A skin disorder, to include dermatitis and acne, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

5. Buttock fistula was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving full VCAA 
notification for his claim.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCAA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the veteran had ample opportunity to respond, 
supplement the record, participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

The RO provided the veteran with May & July 2004 letters 
which included notification of what was required to 
substantiate his service connection claims.  These letters 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment or to provide a properly executed release 
so that VA could request the records for him.  He was also 
asked to submit any other information or evidence he 
considered relevant to his claims so that VA could help by 
getting that evidence.  The notification letters also 
specifically notified the veteran to provide any evidence in 
his possession pertaining to the claims.  Thus, the Board 
finds that VA fully notified the veteran of what was required 
to substantiate his claims.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but not notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
service connection claims, no effective date will be assigned 
and there is no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
VA treatment records and private/state treatment records.  
The RO has repeatedly requested the veteran's service 
records, to include personnel records, using both social 
security numbers provided by the veteran.  The NPRC has 
repeatedly responded that no additional records can be 
identified based on that information.  Additionally, the 
veteran reported treatment at Herman Hospital; however, the 
hospital responded stating that the veteran was not in their 
system.  The veteran also reported treatment with John Peter 
Hospital.  The RO repeatedly requested records from this 
hospital and also informed the veteran that he could provide 
these records; no records have been received.  Though these 
records are not of file, the Board finds that the RO has 
complied with the duty to assist as the RO has made several 
reasonable efforts to obtain these records .  

The veteran has requested an examination in connection to 
these claims.  There is no VA exam of record.  In a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based on a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifested during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4) (2006).  

In the present case, the veteran claims that his PTSD, 
depression, asthma, skin disorder, and buttock fistula are 
related to service.  However, these is no evidence of a 
diagnosis of PTSD; there is also no evidence that the other 
conditions were present in service or can be associated with 
service.  The veteran's mere assertions, without any other 
support, do not meet the criterion of 38 C.F.R. § 
3.159(c)(4), which would trigger the duty to provide a VA 
medical examination.  Thus, even though there is not a VA 
examination of record, the VA has fulfilled its duty to 
assist.  Thus, it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In this case, there is a conflict as to whether the appellant 
service on active duty for training or whether a veteran 
served on active duty.  The DD-214 notes relief from active 
duty.  However, the component was a National Guard Component.  
Further resolution of this issue is not required as the 
eventual outcome of the decision is the same.  In regard to 
the reason for the discharge, the AOJ determined that AR 635-
200 pertained to other designated physical or mental 
conditions.  The AR code is non-specific and does not 
constitute positive or negative evidence in this case.  In 
regard to MCD, the AOJ was unable to determine the meaning of 
the term with any certainty.  Further development of this 
area would be futile. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for PTSD, depression, 
asthma a skin disorder, and buttock fistula.  In support of 
his claims, the veteran has asserted that a gas used in basic 
training at Fort Dix caused a biological breakdown which 
caused PTSD, depression, asthma, acne skin disorder, and 
buttock fistula.  He also reported that on our about October 
22, 1974, while station at Aberdeen Proving Ground, Maryland, 
he was exposed to a virus that caused severe infections and 
neurological breakdowns; asthma, a skin disorder, hepatitis 
and a mental problem are all due to this virus.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Post-Traumatic Stress Disorder (PTSD)

The veteran seeks service connection for PTSD.  In a  March 
2001 PTSD questionnaire, the veteran stated that his 
stressors were being exposed to a virus which caused a 
recurring infection and a neurological break down.  He also 
reported that in October 1974 he woke up to find his 
underwear stained with blood.  He stated that he was told he 
had a venereal disease, but was never treated.  

Service medical records do not indicate a diagnosis or 
symptoms of PTSD or any other psychiatric condition.  Service 
medical records reflect that the veteran had burning on 
urination, blood in his underwear, and little bugs in his 
groin in October/November 1974.  The impression was phthirus 
pubis, urethritis, and possible hematurea.  Upon separation, 
psychiatric examination was normal.  

1993 to 2001 Texas Criminal Justice records show a diagnosis 
of depression; records also show that the veteran does not 
have a psychiatric disorder.  In a 1997 Texas Criminal 
Justice record, the veteran reported a diagnosis of 
schizophrenia at the County Jail in 1980; the record 
indicates that this was not reported on previous interviews.  

January 2004 VA treatment records show diagnoses of 
schizoaffective disorder, depressive type.  

Initially, the Board notes that the veteran does not assert 
nor does the evidence show that PTSD is due to combat.  
Additionally, the evidence does not show that the veteran was 
in combat.  Thus, the provisions of 38 U.S.C.A. § 1154 do not 
apply.  38 U.S.C.A. § 1154 (West 2002).

A review of the evidence shows that service connection for 
PTSD is not warranted.  Service connection cannot be granted 
if there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2006).  The Court has held 
that a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Though the veteran complained of 
PTSD, there is no diagnosis of PTSD of record.  38 C.F.R. 
§ 3.304(f).  The Board has reviewed all medical records and 
while there are other psychiatric diagnoses, there is not a 
diagnosis of PTSD.  Therefore, as there is no medical 
evidence of a diagnosis of PTSD, service connection is not 
warranted.

The Board notes the veteran's argument that he has a current 
diagnosis of PTSD.  This determination, however, is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record which does not 
show a current diagnosis of PTSD.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

As such, service connection is not warranted. Additionally, 
absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990). 


Depression, Asthma, a Skin Disorder, Buttock Fistula, and 
Hepatitis

The veteran seeks service connection for depression, asthma, 
a skin disorder, and buttock fistula.  Specifically, the 
veteran asserts that he was exposed to a virus which caused a 
recurring infection and a neurological break down, and 
eventually caused the aforementioned conditions.  He also 
reported that in October 1974 he woke up to find his 
underwear stained with blood.  He stated that he was told he 
had a venereal disease, but was never treated.  

Service medical records do not show a finding or symptoms of 
depression, asthma, a skin disorder, or a buttock fistula.  
Service medical records reflect that the veteran had burning 
on urination, blood in his underwear, and little bugs in his 
groin in October/November 1974.  The impression was phthirus 
pubis, urethritis, and possible hematurea.  The veteran's 
separation examination was normal for pertinent defects; the 
lungs, chest, vascular system, skin, and psychiatric 
condition were normal.

1993 Texas Criminal Justice treatment records onwards show 
asthma.

1995 Texas Criminal Justice treatment records show a boil on 
the rectum; August 2000 records show a tender node, right 
inner buttock at the central opening and sore buttocks.

1993 to 1998 Texas Criminal Justice Treatment records show a 
rash and itching on the back and chest.  

1993 to 2001 Texas Criminal Justice records show a diagnosis 
of depression; records also show that the veteran does not 
have a psychiatric disorder.  In a 1997 Texas Criminal 
Justice record, the veteran reported a diagnosis of 
schizophrenia at the County Jail in 1980; the record 
indicates that this was not reported on previous interviews.  
  
January 2004 VA treatment records show a diagnosis of 
schizoaffective disorder, depressive type.  

Initially, the Board notes that the veteran does not assert 
nor does the evidence show that these conditions are due to 
combat.  Additionally, the evidence does not show that the 
veteran was in combat.  Thus, the provisions of 38 U.S.C.A. 
§ 1154 do not apply.  38 U.S.C.A. § 1154 (West 2002).

As depression, asthma, a skin condition (to include 
dermatitis and acne), and buttock fistula were first 
documented after service from 1993 onwards, the remaining 
question is whether the evidence establishes that this 
condition can be linked to service.  38 C.F.R. § 3.303(b).  
The Board notes that under 38 C.F.R.         § 3.303(b), this 
nexus requirement can be satisfied for a "chronic" condition 
when: (1) a chronic disease manifests itself in service and 
the veteran currently has the same condition; or (2) a 
disease manifests itself in service but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

The veteran ahs presented no reliable evidence of a 
psychiatric disorder, asthma, a skin disorder or a fistula 
during service or in proximity to separation.  There is no 
medical evidence of any of these conditions until 
approximately 20 years post-service.  There is also no 
evidence of continuity of symptomatology other than the 
veteran's unsupported statements.  The veteran claims that 
these conditions are due to a virus he contracted in-service 
due to gas exposure, however, there is no evidence of a virus 
or any gas exposure in-service nor is there any evidence that 
these conditions are related to a virus.  Additionally, the 
veteran does not provide evidence of any medical treatment 
for these conditions until 1993 onwards, or decades after his 
separation from service.  Although symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of the 
continuity.  Savage v. Gober, 10 Vet. App. 488, Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  Here, the veteran 
asserts that these conditions are due to a virus he 
contracted in-service which was manifested by blood in his 
urine.  However, when examined for discharge purposes, he 
denied any symptoms and clinical evaluation showed that all 
systems were normal.  Moreover, the incidence of blood in the 
urine was diagnosed as phthirus pubis, urethritis, or 
possible hematurea.  The Board finds that the veteran's 
denial of a pertinent history during service and the normal 
findings on clinical evaluation are more probative than his 
remote statements that he acquired a virus in-service which 
led to the current conditions.  

Additionally, there is no probative evidence that any of the 
current conditions are related to any virus.  A review of the 
medical records does not show that any medical professional 
has ever found the origin of any of these conditions to be a 
virus.

Finally, the Board recognizes that the veteran contends that 
depression, asthma, a skin disorder, and buttock fistula are 
related to service.  However, these statements do not provide 
a medical nexus between the current conditions and service.  
Additionally, this type of determination is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, depression, asthma, a skin disorder, and buttock 
fistula are not shown by the medical evidence of record until 
decades post-service.  The Board has carefully reviewed the 
record and has concluded that a preponderance of the evidence 
is against the veteran's claims for service connection.  The 
doctrine of reasonable doubt has been considered but as the 
preponderance of the evidence is against the claim, it is not 
applicable.  38 U.S.C.A. § 5107(b);  38 U.S.C.A. § 5107(b); 
see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for depression is denied.

Service connection for asthma is denied.

Service connection for a skin disorder, to include dermatitis 
and acne is denied.

Service connection for buttock fistula is denied.


REMAND

The veteran seeks service connection for hepatitis C.  
Specifically, the veteran asserts that he was exposed to a 
virus which caused a recurring infection and a neurological 
break down, and eventually caused hepatitis C.  He also 
reported that in October 1974 he woke up to find his 
underwear stained with blood.  He stated that he was told he 
had a venereal disease, but was never treated.  

Service medical records reflect that the veteran had burning 
on urination, blood in his underwear, and little bugs in his 
groin in October/November 1974.  The impression was phthirus 
pubis, urethritis, and possible hematurea.  Records show that 
the veteran reported having sexual contact.

Texas Criminal Justice records from 1993 onwards show a 
history of hepatitis C. 

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998. 

In the present claim, there is evidence of sexual activity 
in-service and a current diagnosis of hepatitis C.  However, 
there is not a medical opinion of record as to the etiology 
of hepatitis C.  Accordingly, the case is REMANDED for the 
following action:

1. The RO/AMC should notify the veteran of the 
ratings for the claimed disability and the 
effective date provisions for a claim of 
service connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2. The veteran should be scheduled for a VA 
examination If he is available (otherwise, 
the AOJ may request a medical opinion).  
Following a review of all of the relevant 
medical records in the claims file, to 
include the service medical records and post-
service medical records relating to 
evaluation and treatment for hepatitis C, the 
VA examiner is requested to address the 
following questions: 

Is there confirmatory evidence of 
hepatitis, to include hepatitis 
C.?  If the veteran has hepatitis, 
is there a relationship to 
service?  If possible, the 
examiner should establish the more 
likely cause of the veteran's 
hepatitis.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


